                 Case 1:21-cv-05882-CM Document 18 Filed 08/11/21 Page 1 of 2

                                                                            tlONES D.A.Y
                                                     250 VESEY STREET • NEW YORK . NEW YORK                                          1028 1 1047

                                                  TELEPHONE + 1 212 326 3939 • FACSI MI LE + 1 212 755 7306


                                                                                                                                                                                                - 26 7822
                                                                                                                                                                                                 CO M



                                                                                                                                                                               :#:>OO
                                                                                August 11 , 2021                                            CIB'lld A.1'IY.)INOll.l.JH13
                                                                                                                                                                       .LNHWft)()(]
VIA ECF                                                                                                                                                                A.NOS JOSO

The Honorable Colleen McMahon                                                                                                      ,< ~~s.\--           C')rQ..;
U.S. District Judge, Southern District ofNew York                                                                                  A,-(\      b'e+.'n~                 Oh      ~             /'ho,hor.       -\-a
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
                                                                                                                                   1 '.srh/s5 ;s s+cvte.,J ~~½                                            " Ju.ts,~~
                                                                                                                                   Ok h      Y'ho 11 on +=, }C.,yy\ tU--\ J .
New York, NY 10007-1312

                Re:          Mogul v. New York Public Radio et al. ,                                                                                          ~,....,_
                             Case No. I :2 l-CV-5882 [rel. l:21-cv-04972-CM-RWL]
                                                             l1     "   r~           Fl ( \      Ii""' -       f'• ; ' ...._ ,-,, '
Dear Judge McMahon :                                                    '   •    l     •
                                                                                       1
                                                                                           ir:   ~
                                                                                                     ·J         '       •



                                                              i , • ,~. l J l _J                 •        , " --
         We represent Defendants New York Public Radio and Audrey Cooper 1 in the above-
referenced matter, and we write to request that the Court extend Defendants ' deadline to move,
plead , or otherwise respond to Plaintiffs Complaint until 21 days after the Court decides Plaintiffs
Motion for Remand (Dkt. 21 ). Defendants' current deadline to respond to the Complaint is August
24, 2021. (Dkt. 11.)

        This request is warranted in order to maintain a sensible briefing schedule. Plaintiff filed
his remand motion on July 31, 2021 (Dkt. 21 ), which set August 16, 2021 as Defendants' deadline
to oppose remand and August 23, 2021 (which the parties have agreed to extend to August 26) as
Plaintiff s deadline to reply in support of his remand motion . Plaintiffs remand motion argues,
among other things , that removal was untimely and that Plaintiff's c laims are not preempted by
the Labor Management Relations Act, 29 U.S.C., § l 85(a), and therefore this Court lacks
jurisdiction over them. (See Dkt. 22.) Defendants' forthcoming opposition to Plaintiffs remand
motion will depend on the arguments that removal was timely and th at Plaintiff s claims are
''completely preempted" by the LMRA. See, e.g., Vera v. Saks & Co., 335 F.3d 109, 116 (2d Cir.
2003 ). Moreover, Plaintiff has already indicated he may amend his Complaint even before this
Court has issued a ruling on the remand motion. (See Dkt. 21, at 17.)

        The Court should extend any deadlines for responsive pleadings or motions with respect to
Plaintiffs Complaint until the remand motion is resolved; otherwise, the parties will be required
to brief iss ues going to the merits of the case before the Court has even decided it has jurisdiction
            1
            The Summon s with Not ice and Complaint name '' WNYC'' as a Defendant. Defendant s assert th at WNYC
is not a legal entity, and thus not a proper party to this action .




AMSTIRDAM • ATI ANT/\ • Bt.lJI NG • BOSTON • BRISBANE • BRUSSELS • CHICAGO • CU' VEL/\ND • COLUMHUS • DAI I AS •                                                                              • [TRO il
DUBAI   •   DUSSELDORI           •    FRANKFURT •        HO N G KONG            •    HOUS'lON              •   IRVI N E        •   I.ONDO N   •   LOS ANGELES          •   M ADRID   •   Mc.LBOURN E.
MEXICO C1TY      •   MIAMI   •       MIL.AN   •   M 1NNE.APOLIS •       MOSCOW             •     MUNICH             •       NFW YOR K   •   PARIS   •   PERTH      •   PITTSBURGH        •   SAN DIEGO

SAN FRANCISCO • SAO PAULO • SAUDI ARA BI A • SHANGHAI • SILICO N VAL L EY • SINGAPORE • SYD N EY • TA I PEI • TO K YO • WASH I NGTON
          Case 1:21-cv-05882-CM Document 18 Filed 08/11/21 Page 2 of 2
                                                                                     , IO~ES DSY



The Honorable Colleen McMahon, United States District Judge
August 11 , 2021
Page 2


over the case. Courts regularly set briefing schedules along similar lines, and this Court should do
so here. Cf Whitehurst v. I I 99SE!U United Health care Workers E., No 18-cv- l 090, March 14,
2018 Order ("In light of the forthcoming motion to remand, briefing of the defendants' proposed
Rule 12(b)(6) motion will be stayed[,l"); see id. June 6, 2018 Order (denying motion to remand
and setting briefing schedule for motions to dismiss).

        This is Defendants' second request for an extension of time to respond to the Complaint.
(See  0kt . 8.) The Court granted Defendants ' first request which, as here, was made for the purpose
of establishing an orderly briefing schedule. (See Dkt. 11.) Plaintiffs counsel does not oppose
this request. Defendants ' requested extension will not affect any other scheduled dates .



                                                  Respectfully submitted,

                                                  Isl Wendy C. Butler

                                                  Wendy C. Butler

cc: Cynthia Rollings
    Luna Droubi
    Rebecca Pattiz
